October 13, 1937.
In 1929, as we gather from the amended complaint, the plaintiff and the defendant Dreher entered into an oral contract, whereby the former agreed to sell to the latter, and the latter agreed to purchase from the former, a tract of land containing about 26 acres for the sum of $1,052.00, payable as follows: $240.00 in cash, and one-tenth of the balance, with interest at 6 per cent. per annum, each year until the entire amount should be paid. With the consent of the plaintiff, upon the payment of the $240.00, the defendant Dreher went upon the lands and has been in possession ever since. He made no further payment, however, on the purchase price as agreed upon, although demand was duly made upon him by the seller to do so. *Page 71 
This action was commenced in February, 1937, and was brought by the plaintiff to compel specific performance by Dreher of the said oral agreement. A demurrer to the complaint was overruled, and this appeal followed.
We are satisfied that the conclusion reached by the County Judge is correct, and we approve the result of his decree. In addition to the authorities cited, see Peak v. Young, 40 S.C. 41,18 S.E., 237; Fanning v. Bogacki, 111 S.C. 376,98 S.E., 137; Parrott v. Dickson, 151 S.C. 114,148 S.E., 704.
The order appealed from, which will be reported, is affirmed.
MR. JUSTICE CARTER did not participate on account of illness.